LACOMBE, Circuit Judge.
It is preposterous to keep this tobacco lying in the bonded warehouse, deteriorating in quality and declining in price, upon such a flimsy defense as the one here interposed. Complainant may take a mandatory injunction directing defendant Salomon to execute the necessary withdrawal papers, complainant to pay warehouse withdrawal and other charges. When withdrawn, the tobacco will be taken by the marshal, who will sell the same promptly on as good terms as he can procure, and will turn the proceeds into the registry of the court: until the litigation to determine the ownership of the tobacco shall have terminated.